DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (PGPUB: 20170228944) in view of Choi (PGPUB: 20140104422).

Regarding claim 1, 4, and, 14, Lan teaches a system comprising: 
a camera configured to capture an image of a vehicle in a predetermined space (see Fig. 2, paragraph 33, the target is the portion of the road surface markings 61 that would be captured by the image capturing unit 1 when no vehicle is parked in the corresponding parking space 6);
a processor configured to: 
utilize the image from the first camera to determine if a vehicle occupies at least an amount of space in the predetermined space (see Fig. 2, paragraph 33, the target is the portion of the road surface markings 61 marking the corresponding parking space 6 and within a field of view of the image capturing unit 1 defined by a first dotted line 200 and a second dotted line 300); 
determine a start time when the vehicle is determined to have entered the predetermined space based on the determining, using the image from the first camera (see Fig. 1-3, paragraph 38, the time data stored in the to-be-processed data storage area 321 should indicate an instant in time at which the vehicle was entering the parking space 6, i.e. the start time of parking; 
determine an end time when the vehicle leaves the predetermined space based on the determining, using another image of the first camera (see Fig. 1-3, paragraph 38, the time at which the current image is captured should indicate the time at which the vehicle is leaving the parking space 6, i.e. the end time of parking); and 
calculate an elapsed time, based on the determined start time and the determined end time which were both determined using the first camera, when the vehicle remained in the predetermined space (see Fig. 1-3, paragraph 39, for the same vehicle, during a period between the time instants of entering and leaving the parking space 6, the historical data storage area 322 stores the license plate identifier data of the vehicle parked, the time data corresponding to the start time of parking, a plurality of images as the evidence that the vehicle was entering the parking space 6, the time data corresponding to the end time of parking, and a plurality of images as the evidence that the vehicle was leaving the parking space 6).
However, Lan does not expressly teach that an amount of space greater than a predetermined threshold.
Choi teaches that the parking area determination apparatus, executed by the see Fig. 5, paragraph 53); the parking area determination apparatus may calculate a histogram variance for each analysis section (S142). When the histogram variance of a corresponding analysis section is larger than a threshold value V.sub.TH (S143), the histogram variance of the corresponding analysis section is excluded from a reference value (S144). Alternatively, the parking area determination apparatus may set the histogram variance of the corresponding analysis section as the reference value (S145) (see Fig. 9, paragraph 69); the parking area determination apparatus, executed by the processor, may analyze a change in the histogram variances of the parking area (S146) and determine an occupied state of each parking area based on an analysis result in the process (see Fig. 9, paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lan by Choi for providing the parking area determination apparatus may calculate a histogram variance for each analysis section (S142). When the histogram variance of a corresponding analysis section is larger than a threshold value, as an amount of space greater than a predetermined threshold; providing that the parking area determination apparatus, executed by the processor, may analyze a change in the histogram variances of the parking area (S146) and determine an occupied state of each parking area based on an analysis result in the process, as the vehicle occupies the at least an amount of space in the predetermined space greater than the predetermined threshold. Lan teaches to determine time at 

Regarding claims 2, and 5, the combination teaches wherein the processor is configured to determine the start times and end times for a plurality of vehicles that enter and leave the predetermined space (see Bernal, Fig. 1, item 120, 122).
  
Regarding claim 3 and 6, the combination teaches wherein the processor is further configured to count the number of vehicles that enter and leave the predetermined space over a period of time (see Bernal, Fig. 1-2, paragraph 42, the incoming traffic detection module 204 may detect and count the number of cars entering each lane 102 and 104 of the drive-thru 100. For example, based on the identification of one or more cars of the video image by the video analysis module 202, the incoming traffic detection module 204 may detect each incoming car in each lane 102 and 104).

Regarding claim 7, the combination teaches wherein the processor is further configured to determine an average elapsed time based on the number of vehicles that enter and leave the predetermined space and the elapsed time that each vehicle remained in the predetermined space (see Bernal, Fig. 1, paragraph 36, the overall estimated wait time may represent the estimated wait time before the car 120 entering the drive-thru 100 can place an order. In another embodiment, the overall estimated wait time may represent the estimated wait time before the car 120 will receive his or her order based on the estimated order times of the cars 122, 124 and 126 that have already entered the drive-thru 100 and the estimated food preparation times for the average order size determined for the cars 122, 124 and 126). 
 
Regarding claim 8, the combination teaches further comprising a plurality of predetermined spaces of a service facility and a plurality of cameras each configured to capture an image of a vehicle in a respective predetermined space (see Russell, Fig. 1, items 164-1 – 164-4), wherein the processor is configured to determine an average elapsed time for each of the predetermined spaces (see Bernal, Fig. 1, paragraph 31, the AS 112 may calculate an estimated wait time for the car entering the drive-thru 100 based on the average order size and the estimated time to prepare each food item).  

Regarding claim 9, the combination teaches wherein the plurality of predetermined spaces are located at a plurality of service facilities, and wherein the processor is configured to determine an estimated wait time at each service facility and upload the estimated wait times to a server configured to enable a user to access the estimated wait times using a mobile application (see Bernal, Fig. 1 and 2, paragraph 22 and 31, the video camera 114 may send video images to an application server (AS) 112. The video camera 114 may be in communication with the AS 112 via a wired or wireless connection. In one embodiment, the AS 112 may be located inside the restaurant 110 or another remote location; the AS 112 may calculate an estimated wait time for the car entering the drive-thru 100 based on the average order size and the estimated time to prepare each food item).  

Regarding claim 10, the combination teaches further comprising a plurality of predetermined spaces in a vehicle lane and a plurality of cameras, wherein each camera corresponds to a respective predetermined space (see Russell, Fig. 1, items 164-1 – 164-4); 
wherein the processor is configured 
to determine a start time when the vehicle enters each predetermined space (see Lan, Fig. 1-3, paragraph 38, the time data stored in the to-be-processed data storage area 321 should indicate an instant in time at which the vehicle was entering the parking space 6, i.e. the start time of parking), 
determine an end time when the vehicle leaves each predetermined space, and calculate dwell times (see Lan, Fig. 1-3, paragraph 38, The time at which the current image is captured should indicate the time at which the vehicle is leaving the parking space 6, i.e. the end time of parking), based on the start times and the end times, when the vehicle remains in each of the predetermined spaces (see Bernal, Fig. 1, paragraph 49, the overall per lane service time estimation module 212 may be used to determine the overall estimated wait time in each lane 102 and 104 based upon the estimated order time that was calculated for each vehicle by the vehicle service time estimation module 206. In one embodiment, the overall estimated wait time may indicate how long before the car 120 entering the drive-thru can place an order. In another embodiment, the overall estimated wait time may include a wait time to place an order and receive the order. In one example, the overall estimated wait time may be calculated by adding the estimated order time for each car in each lane 102 and 104).  

Regarding claim 11, the combination teaches wherein the processor is configured to recognize image characteristics of the vehicle in each predetermined space to distinguish one vehicle from another (see Russell, Fig. 1, Col. 3and 4, lines 64-67 and 1-6, the kiosks 130-1, 130-2, 130-3 are configured to not only host and temporarily store one or more items to be delivered to a customer but also provide information regarding the customer (e.g., a location of the customer, an identity of the customer, information regarding a vehicle in which the customer is located, such as an image of the vehicle 170 or the customer 172) to a worker in order to enable the worker to easily and timely deliver the ordered items from one of the kiosks 130-1, 130-2, 130-3 to the customer).  

Regarding claim 12, the combination teaches wherein the processing device is configured to determine a running time indicative of an amount of time that the recognizable object has been in the predetermined space (see Russell, Fig. 1, Col. 31, lines 43-55, the computer display 632-1 displays a name of the worker 650 (viz., James), a current time, information regarding the contents of the bin 60 (viz., four mangoes and twelve bananas) and an identifier of the location (viz., "Spot 2") to which the bin 60 should be delivered. The computer display 632-1 may also include or display any other information regarding the bin 60, the vehicle 670 or the occupant 672, including a time at which the vehicle 670 arrived, an elapsed time or a duration for which the vehicle 670 has been location within a particular parking space, or a purchase history, a browsing history or any other preferences that may be identified regarding a customer identifier associated with the vehicle 670 or the occupant 672).  

Regarding claim 13, the combination teaches further comprising a display device configured to display the running time to a customer (see Russell, Fig. 1, Col. 31, lines 43-55, the computer display 632-1 displays a name of the worker 650 (viz., James), a current time, information regarding the contents of the bin 60 (viz., four mangoes and twelve bananas) and an identifier of the location (viz., "Spot 2") to which the bin 60 should be delivered. The computer display 632-1 may also include or display any other information regarding the bin 60, the vehicle 670 or the occupant 672, including a time at which the vehicle 670 arrived, an elapsed time or a duration for which the vehicle 670 has been location within a particular parking space, or a purchase history, a browsing history or any other preferences that may be identified regarding a customer identifier associated with the vehicle 670 or the occupant 672).

	
see Bernal, Fig. 1, item 120, 122).  

Regarding claim 16, the combination teaches further comprising the step of counting the number of vehicles that enter and leave the predetermined space over a period of an hour, a portion of a day, a day, a week, a month, or a year (see Bernal, Fig. 3, paragraph 65, the historical order data may include a typical order for a particular type of vehicle, a particular class of vehicle, an adult, a child, a particular adult in a particular type of vehicle, a child in a particular type of vehicle, and the like. In one embodiment, the historical order data may keep track of regular customers and generate a profile of a typical order for regular customers. In one embodiment, all customers' orders may be tracked over time based on a license plate number. The historical order data may be compiled based on previous orders placed over a period of time (e.g., the past year, the past 6 months, and the like)).  

Regarding claim 17, the combination teaches further comprising the step of determining an average elapsed time based on the number of vehicles that enter and leave the predetermined space and the determined amount of time that each vehicle remains in the predetermined space (see Bernal, Fig. 1, paragraph 36, the overall estimated wait time may represent the estimated wait time before the car 120 entering the drive-thru 100 can place an order. In another embodiment, the overall estimated wait time may represent the estimated wait time before the car 120 will receive his or her order based on the estimated order times of the cars 122, 124 and 126 that have already entered the drive-thru 100 and the estimated food preparation times for the average order size determined for the cars 122, 124 and 126).  

Regarding claim 18, the combination teaches further comprising the steps of: 
determining an average elapsed time of each of a plurality of predetermined spaces located at a plurality of service;  34determining an estimated wait time at each service facility facilities (see Bernal, Fig. 1, paragraph 36, the overall estimated wait time may represent the estimated wait time before the car 120 entering the drive-thru 100 can place an order. In another embodiment, the overall estimated wait time may represent the estimated wait time before the car 120 will receive his or her order based on the estimated order times of the cars 122, 124 and 126 that have already entered the drive-thru 100 and the estimated food preparation times for the average order size determined for the cars 122, 124 and 126); and 
uploading the estimate wait times to enable a user to access the estimated wait times using a mobile application (see Bernal, Fig. 1 and 2, paragraph 22 and 31, the video camera 114 may send video images to an application server (AS) 112. The video camera 114 may be in communication with the AS 112 via a wired or wireless connection. In one embodiment, the AS 112 may be located inside the restaurant 110 or another remote location; the AS 112 may calculate an estimated wait time for the car entering the drive-thru 100 based on the average order size and the estimated time to prepare each food item).  

Regarding claim 19, the combination teaches further comprising the step of determining a running time indicative of an amount of time that the vehicle has been in the predetermined space (see Lan paragraph 8, determining whether a target associated with the parking space is contained in the current image, and determining whether a license plate identifier of the vehicle is recognized in the current image after performing image recognition on the current image).  

Regarding claim 20, the combination teaches further comprising the step of displaying the running time to a customer (see Bernal, Fig. 3, paragraph 69, the broadcasting module may also display the first lane overall estimated wait time to the vehicle).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIN JIA/Primary Examiner, Art Unit 2667